 


109 HR 3319 IH: Short Sea Shipping Tax Exemption Act of 2005
U.S. House of Representatives
2005-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3319 
IN THE HOUSE OF REPRESENTATIVES 
 
July 18, 2005 
Mr. Weldon of Florida (for himself and Mr. Shays) introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to provide an exemption from the harbor maintenance tax for certain shipping between United States mainland ports. 
 
 
1.Short titleThis Act may be cited as the Short Sea Shipping Tax Exemption Act of 2005. 
2.Exemption from harbor maintenance tax for certain shipping between United States mainland ports 
(a)In generalSection 4462 of the Internal Revenue Code of 1986 is amended by redesignating subsection (i) as subsection (j) and by inserting after subsection (h) the following new subsection: 
 
(i)Exemption for certain shipping between United States mainland portsNo tax shall be imposed under section 4461(a) with respect to— 
(1)cargo contained in intermodal cargo containers and loaded by crane on a vessel or cargo loaded on a vessel by means of wheeled technology in a port in the United States mainland for transportation to another port in the United States mainland solely by coastal route or river (or combination thereof), and 
(2)the unloading of cargo described in paragraph (1) in a port in the United States mainland.For purposes of this subsection, the term United States mainland has the meaning given such term in subsection (b).. 
(b)Effective dateThe amendment made by this section shall take effect on the date of the enactment of this Act.  
 
